DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 22 May and 7 October 2020 are being considered by the examiner.

Claim Objections
The claims are replete with the phrase “vehicle being turning”.   Examiner is not clear if this phrase has some significance of if it is a translation error.  Clarification is requested.  







Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3, 4, 5, 10 and 13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The terms  "relatively high", "relatively low", "relatively large", "relatively small" in claims 3 and 4, "high" and “low” in claim 6 and “smaller” and “larger” in claims 10 and 13 are relative terms which render the claims indefinite.  The terms are not defined by the claims, the specification does not provide a standard for ascertaining the requisite degrees, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.   Clarification is required.  
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 11-13 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  The claims .  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-4, 8 and 11 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Kato (U.S. Patent Publication No. 2005/0012392).
For claim 1, Kato discloses a vehicle attitude control system for controlling an attitude of a vehicle having front and rear road wheels in which a road wheel suspension is configured such that a roll axis of a vehicle body inclines downwardly in a forward direction (see abstract), comprising: a lateral acceleration sensor configured to detect a lateral acceleration of the vehicle being traveling (see para. 0057); a brake actuator configured to apply a braking force to each road wheel of the vehicle (see para. 0039); and a brake control device configured to send a control signal to the brake actuator to cause the 
Regarding claim 2, Kato further teaches a road wheel speed sensor configured to detect a road wheel speed of each of the inner rear road wheel and an outer rear road wheel of the vehicle (see para. 0057), wherein the brake control device is configured to set a braking force to be applied to the inner rear road wheel of the vehicle (see para. 0074), based on a difference in road wheel speed between the inner rear road wheel and the outer rear road wheel detected by the road wheel speed sensor, and the lateral acceleration of the vehicle (see paras. 0082, 0088).  
Referring to claim 3, Kato further discloses a vehicle speed sensor configured to detect a vehicle speed of the vehicle (see paras. 0082-0090), wherein the brake control device is configured to apply a larger braking force to the inner rear road wheel of the vehicle being turning when the vehicle speed detected by the vehicle speed sensor is relatively high than when the vehicle speed detected by the vehicle speed sensor is relatively low (see paras. 0082-0090, wheel speed used in calculations to determine lateral acceleration, then used in braking force determination, see Figs. 4-6; equivalent to using vehicle speed to determine braking).  
With reference to claim 4, Kato further teaches an accelerator position sensor (see para. 0123), wherein the brake control device is configured to apply a larger braking force to the inner rear road wheel of the vehicle being turning when an accelerator position detected by the accelerator position sensor is relatively large than when the accelerator position detected by the accelerator position sensor 
With regards to claims 8 and 11, Kato further discloses which further comprises a vehicle speed sensor configured to detect a vehicle speed of the vehicle (see paras. 0082-0090), wherein the brake control device is configured to change a condition for starting the execution of the vehicle attitude control, according to the vehicle speed detected by the vehicle speed sensor (see para. 0089, no determination is interpreted as a change in condition).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 5, 10, 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Kato (U.S. Patent Publication No. 2005/0012392).
For claim 5, Kato discloses detect a steering angle of a steering wheel of the vehicle, wherein the brake control device is configured to avoid executing the vehicle attitude control, when the steering angle detected according to turning manipulation of the steering wheel is equal to or less than a given value (see para. 0135, activated according to the index value).  Kato does not explicitly disclose a steering angle sensor.  However, it would have been obvious to one of ordinary skill in the art that one way to sense the steering angle of Kato is to incorporate an angle sensor based on the motivation to improve distinguishing between rollover and non-rollover events by utilizing existing vehicle data sensors and confirming rollover events to ensure that occupant restraint systems do not deploy during non-rollover or other non-crash events.  
With reference to claims 10 and 13, Kato does not explicitly disclose a limited slip differential and its functionality.  However, Official Notice is taken that the inclusion of a LSD and its well known functions would have been obvious to include into the invention of Kato based on the motivation and likelihood of success to improve distinguishing between rollover and non-rollover events by utilizing 
Regarding claim 14, Kato further discloses wherein the brake control device is configured to generate a same braking force, as long as a same lateral acceleration acts on the vehicle being traveling, irrespective of a road surface friction state of a road surface on which the vehicle is traveling (see para. 0074, does not factor in road friction).  Kato does not explicitly disclose the last limitation.   However, it would have been obvious to one of ordinary skill in the art that wheel speed difference must be significant in order to apply differential braking force as one of ordinary skill in the art would not fine it appropriate to activate the system based on a 1 radians/second or RPM difference.  It would have been obvious to one of ordinary skill in the art to have a delta-based threshold to as to limit activation in false-positive situations.   
Claims 6 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Kato (U.S. Patent Publication No. 2005/0012392) as applied to claim 1 above, and in view of Lu (U.S. Patent Publication No. 2007/0067085).
For claim 6, Kato does not explicitly disclose the first limitation.  A teaching from Lu discloses wherein the brake control device is configured to be capable of executing the vehicle attitude control in a low road surface friction mode and in a high road surface friction mode (see paras. 0151-0154).  Kato, when modified with Lu discloses wherein the brake control device is configured to generate different 
With reference to claim 7, Lu further discloses wherein the brake control device is configured to be capable of executing the vehicle attitude control in a low road surface friction mode and in a high road surface friction mode (see paras. 0151-0154).  Kato, when modified with Lu discloses wherein the brake control device is configured to execute the vehicle attitude control when the lateral acceleration of the vehicle becomes equal to or greater than a first lateral acceleration value in the high road surface friction mode (see para. 0074 of Kato and para. 0154 of Lu), and to execute the vehicle attitude control when the lateral acceleration of the vehicle becomes equal to or greater than a second lateral acceleration value which is different from the first lateral acceleration value, in the low road surface friction mode (see para. 0074 of Kato and para. 0154 of Lu).
Claims 9 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Kato (U.S. Patent Publication No. 2005/0012392) as applied to claim 1 above, and in view of Nakatsu (U.S. Patent Publication No. 2015/0032333).  
For claims 9 and 12, Kat does not explicitly disclose the claimed limitations.  A teaching from Nakatsu discloses wherein the road wheel suspension comprises a link mechanism which suspends an axle portion of each of the rear road wheels with respect to the vehicle body (see Figs. 4 and 5), wherein the link mechanism suspends the axle portion such that the axle portion is swingable about a given suspension center, and wherein the suspension center is located above the axle portion (see Figs. 4 and 5).   It would have been obvious to one of ordinary skill in the art to modify Kato to include the teachings of Nakatsu based on the motivation to improving a vehicle behavior control apparatus for independently 

Conclusion
Examiner would like to point out that any reference to specific figures, columns and lines should not be considered limiting in any way, the entire cited reference, as well as any secondary teaching reference(s), are considered to provide relevant disclosure relating to the claimed invention.  Applicant is herein considered to have implicit knowledge of all teachings of the prior art of record.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM D TISSOT whose telephone number is (571)270-3439. The examiner can normally be reached 8:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Ortiz can be reached on (571) 272-1206. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 

/ADAM D TISSOT/               Primary Examiner, Art Unit 3663